Citation Nr: 1822612	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Whether new and material evidence has been received in order to reopen a claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

3. Whether new and material evidence has been received in order to reopen a claim for service connection for hepatitis.

4. Whether new and material evidence has been received in order to reopen a claim for service connection for a right toe disability.

5. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

6. Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Stephen B. Bennett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970 and from May 1970 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2009, June 2011, and July 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that the Veteran's claim for service connection for a respiratory disorder originally stems from a November 20, 2009 rating decision, to which the Veteran filed a notice of disagreement on November 12, 2010. The RO issued a June 2011 rating decision in reconsideration of the claim, in which the denial was continued.

Additionally, the January 2014 rating decision was issued in consideration of the claim for service connection for an acquired psychiatric disorder, in which the RO continued the original denial of that issue from the July 2012 rating decision.   

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing has been associated with the record.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims. See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran has alleged additional psychiatric symptoms to those of his originally claimed PTSD, and has been diagnosed with depressive disorder, not otherwise specified. Accordingly, the issue on the title page reflects the expanded issue for an acquired psychiatric disorder on appeal as a result of the Clemons decision.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, at the October 2014 hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a skin disability.

2. A final November 2009 rating decision denied the Veteran's claim for service connection for PTSD because the evidence failed to demonstrate a diagnosis; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

3. Additional evidence associated with the claims file since the November 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for an acquired psychiatric disorder, and it raises a reasonable possibility of substantiating the claim.

4. A final January 2003 rating decision denied the Veteran's claim for service connection for hepatitis because the evidence failed to demonstrate a diagnosis; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

5. Additional evidence associated with the claims file since the January 2003 rating decision is cumulative and redundant of the evidence of record at the time of the prior denial, it does not relate to unestablished facts necessary to substantiate his claim for service connection for hepatitis, and it does not raise a reasonable possibility of substantiating the claim.

6. Final January 2003 and February 2006 rating decisions denied the Veteran's claim for service connection for a right toe disability because the evidence failed to demonstrate a diagnosis; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

7. Additional evidence associated with the claims file since the January 2003 and February 2006 rating decisions is cumulative and redundant of the evidence of record at the time of the prior denial, it does not relate to unestablished facts necessary to substantiate his claim for service connection for a right toe disability, and it does not raise a reasonable possibility of substantiating the claim.

8. A probative diagnosis of PTSD is not demonstrated by the evidence of record.

9. A current acquired psychiatric disorder, including depression or PTSD, was not caused or aggravated by a disease or injury in service or service-connected disability.

10. The preponderance of the evidence shows that the Veteran's hypertension is not related to service and did not manifest itself to a compensable degree within one year of service.

11. The Veteran has not been diagnosed with a respiratory disorder during the pendency of his claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a skin disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The January 2003, February 2006, and November 2009 rating decisions that denied service connection for PTSD, hepatitis, and a right toe disability are final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

3. As evidence received since the November 2009 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. As evidence received since the January 2003 rating decision is not new and material, the criteria for reopening the Veteran's claim for service connection for hepatitis are not met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5. As evidence received since the February 2006 rating decision is not new and material, the criteria for reopening the Veteran's claim for service connection for a right toe disability are not met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

6. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

8 The criteria for service connection for a respiratory disorder have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the RO made two attempts to seek the Veteran's private treatment records from the AR Primary Care Clinic in September 2009 and October 2009. However, both requests were returned as undeliverable due to an incorrect mailing address. The November 2009 rating decision informed the Veteran that such records were not able to be obtained due to an insufficient address. Thus, the Board finds that the Veteran received notice of the RO's attempts to obtain these treatment records and the duties to notify and assist have been met. 

B. Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

At the October 2014 hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a skin disability. Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue. Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

C. New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 U.S.C. § 5108; 38 C.F.R. § 3.104 (a). The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105 (b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	A. Acquired Psychiatric Disorder

The Veteran's claim for service connection for PTSD was denied in a November 2009 rating decision. The RO determined that the evidence of record failed to demonstrate that the Veteran had a diagnosis of PTSD. At the time of the November 2009 rating decision, the evidence of record included service treatment records, post-service VA treatment records, and some private treatment records.

The Veteran was notified of the decision and his appellate rights in November 2009. However, he did not file a notice of disagreement in response to the rating decision. No further communication regarding his claim was received until March 2012, when VA received his petition to reopen. Therefore, the November 2009 rating decision is final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the November 2009 decision includes the Veteran's testimony from the October 2014 Board hearing; post-service VA treatment records; as well as June 2012 and January 2014 VA examination reports. At the Board hearing, the Veteran testified that he observed people being shot, as well as bodies being burned, while he was stationed in Vietnam. See October 2014 Board Hearing Testimony p. 5. Additionally, a May 2014 VA treatment record noted a diagnosis of depression, not otherwise specified. Thus, the added evidence of record raises the question of whether the Veteran's current psychiatric diagnosis is related to his military service. 

The Board finds that such evidence is new because it was not before the RO at the time of the November 2009 rating decision. Furthermore, this evidence is material because when considered with the previous evidence of record it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection; namely that the Veteran has a psychiatric disorder that may be related to stressors he experienced during his military service. Thus, the Board finds that the evidence submitted is both new and material, and the claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

	B. Hepatitis

The Veteran's claim for service connection for hepatitis was denied in a January 2003 rating decision. In January 2003, the RO determined that the evidence of record failed to demonstrate that the Veteran had a diagnosis of hepatitis. At the time of the February 2006 rating decision, the evidence of record included the Veteran's service treatment records, as well as post-service treatment records.

The Veteran was notified of the most recent final rating decision in January 2003. No further communication regarding his claim was received until December 2010, when VA received his petition to reopen. Therefore, the prior January 2003 rating decision is final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the January 2003 rating decision includes the Veteran's testimony from the October 2014 Board hearing and additional VA treatment records. 

The new evidence of record does not contain any indication that the Veteran has a current diagnosis of hepatitis. In addition, the Veteran's current claim indicating that he has hepatitis that is related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest that he currently has hepatitis that is related to service. The Board acknowledges that additional VA treatment records indicate that the Veteran was diagnosed with hepatitis in 2002 or early 2003, but this does not reflect a current diagnosis.  Additional testimony by the Veteran indicates that he was told that he had traces of hepatitis in his blood shortly after separation from service. However, there still remains no evidence that he has a current diagnosis of hepatitis for which service connection can be granted. Thus, his assertions cannot be considered new and material evidence, as they do not raise a reasonable possibility of substantiating the claim.  Furthermore, the additional medical evidence of record is not considered new, as it continues to show an absence of a current diagnosis of hepatitis.

In sum, as the evidence submitted since the January 2003 rating decision is not new and material, the claim for service connection for hepatitis is not reopened and the appeal is denied.

	C. Right Toe Disability

The Veteran's claim for service connection for a right toe disability was denied in January 2003 and February 2006 rating decisions. In February 2006, the RO determined that the evidence of record failed to demonstrate that the Veteran's complaints of toenail fungus were related to his military service. At the time of the February 2006 rating decision, the evidence of record included the Veteran's service treatment records, as well as post-service treatment records.

The Veteran was notified of the most recent final rating decision in February 2006. No further communication regarding his claim was received until December 2010, when VA received his petition to reopen. Therefore, the prior January 2003 and February 2006 rating decisions are final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the February 2006 rating decision includes the Veteran's testimony from the October 2014 Board hearing and additional VA treatment records. 

The new evidence of record does not contain any indication that the Veteran incurred a right toe disability during service. In addition, the Veteran's current claim indicating that his right toe disability is related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest that his toenail fungus is related to service. The Board acknowledges that the additional testimony by the Veteran indicates that he experienced toenail fungus during service. However, that would have been an understood component of his prior claim, and there still remains no evidence linking his diagnosed toenail fungus to his military service. Thus, his assertions cannot be considered new and material evidence, as they were previously before the RO at the time of its February 2006 decision and do not raise a reasonable possibility of substantiating the claim.

In sum, as the evidence submitted since the February 2006 rating decision is not new and material, the claim for service connection for a right toe disability is not reopened and the appeal is denied.

D. Service Connection

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including psychosis and hypertension, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Here, there is no showing or allegation that a psychosis or hypertension manifested to a degree of ten percent or more within one year of service.


Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

	A. Acquired Psychiatric Disorder

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303. See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Thus, the issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for PTSD are addressed separately in this decision. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f).

Turning first to establishing service connection for PTSD, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently meets the criteria for a diagnosis of PTSD. 

The Board notes that post-service VA treatment records are inconsistent in determining whether the Veteran has a diagnosis of PTSD. Although some records noted a history of PTSD, others indicated that PTSD had been ruled out as a potential diagnosis. See September 27, 2013 and December 17, 2013 VA Treatment Records. Furthermore, to the extent that any PTSD diagnosis has been rendered in a VA treatment record, such determinations have not been shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history. Additionally, these treatment records warrant less probative weight than the other medical evidence of record (which indicates that the Veteran does not have PTSD) as they do not contain an analysis or discussion as to whether or not all of the criteria for PTSD were met. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). Simply stated, a great deal of medical evidence has been associated with the claims file that renders the diagnosis provided in certain VA treatment records less probative.

In June 2012, the Veteran was afforded a VA examination for PTSD. He was not found to have a diagnosis of PTSD. Additionally, in January 2014, the Veteran underwent a second VA mental health evaluation. The examiner again determined that the Veteran did not meet the diagnostic criterion for PTSD. The Board finds the June 2012 and January 2014 opinions of the VA examiners that the Veteran does not meet the criteria for a diagnosis of PTSD to be highly probative. These opinions were based on a thorough review of the claims file and provided a detailed report to support the conclusions. See Bloom v. West, 12 Vet. App. 185, 187 (1999). The January 2014 examiner also conducted a complete interview of the Veteran and reviewed the account of his experiences and reported stressors during service. For these reasons, the June 2012 and January 2014 opinions are afforded greater probative value than the inconsistent diagnosis of PTSD found in the post-service VA treatment records. 

In addition, the service treatment records contain no complaints, symptoms, or diagnoses of PTSD. See February 1973 Separation Examination. The Board notes that the Veteran testified that he was exposed to people being shot, as well as burned bodies, while stationed in Vietnam. See October 2014 Board Hearing Testimony p. 4. However, he has not provided any evidence that would confirm any non-combat stressors, nor has he set forth any specific allegation that could be confirmed.   In any event, service connection is limited to those cases where disease or injury has resulted in a disability. In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Here, the greater weight of the evidence is against the conclusion the Veteran has PTSD.  Accordingly, the claim for service connection for PTSD must be denied.

In making this decision, the Board has also considered the lay evidence indicating that the Veteran has PTSD. The Veteran is competent to testify as to his observations. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007. In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). However, unlike disorders that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals. See Clemons, supra ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"). Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the health care professional who diagnosed a psychiatric disability other than PTSD. See Nieves-Rodriguez, supra.

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). The lay statements of the Veteran, as well as the post-service VA treatment records were considered, but are found to be less probative than the June 2012 and January 2014 VA examination reports. The Board finds it significant that both examination reports contain no diagnosis of PTSD, which further supports the finding that this disorder does not presently exist in this case. Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability of PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation. See Gilbert, supra; 38 C.F.R. § 3.102. Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against finding there is a PTSD diagnosis in this case. See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a PTSD diagnosis). Therefore, service connection for PTSD is denied.

Regarding the claimed other acquired psychiatric disorder, there is no dispute that the Veteran has a current disability. See e.g. May 15, 2014 VA treatment record which noted a diagnosis of depressive disorder, not otherwise specified. 

As noted above, the evidence demonstrates no in-service findings of a diagnosis or symptoms related to a psychiatric disability. The Veteran did testify that he considered harming himself during service. See October 2014 Board Hearing Testimony p. 5. However, no diagnosis of a depressive disorder was rendered in service, and there are no probative medical opinions in favor of the claim. 

The Board appreciates that the Veteran believes that his current disability is related to service, and that he is competent to report his personal observations. Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Board affords the lay opinion no probative value. Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, determining whether a depressive disorder is due to military service falls outside the realm of common knowledge of a lay person. See Jandreau, supra. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Because the Veteran's lay opinion is not competent in this case it is therefore not probative. It cannot satisfy the nexus element of a service connection claim. Therefore, service connection may not be established based upon the Veteran's assertion that his depression was caused by his military service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder must be denied.

	B. Hypertension

The Veteran, in hearing testimony, contends that his diagnosed hypertension is related to his military service. 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101). Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling. 38 C.F.R. § 4.104, (Diagnostic Code 7101). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

In this case, the preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in or is related to an injury or disease incurred in service, or manifested to a compensable degree within one year of his separation from active military service. There is no dispute that the Veteran has a current diagnosis of hypertension. See July 7, 2002 VA Treatment Record. His service treatment records show that he was not diagnosed or treated for hypertension or high blood pressure, nor is there evidence that he demonstrated high blood pressure in service.  Indeed, his blood pressure upon enlistment was 136/82, while at separation it was 137/76.

Likewise, there is no evidence in the record showing that he was diagnosed with or treated for hypertension or high blood pressure within one year of his separation from active duty service, or that his hypertension manifested to a compensable degree during that time. The first notation in record referencing high blood pressure is in July 1991. His blood pressure at that time was 160/102. Furthermore, although the Veteran testified he continually had high blood pressure since separation from service, the medical evidence of record does not indicate that such was the case. See October 2014 Hearing Testimony p. 12. Thus, the Board finds that the Veteran's hypertension did not manifest within one year of separation from active duty. 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that the hypertension is related to his military service, the record does not include probative evidence linking his hypertension to service. The Board notes that although the Veteran linked his hypertension to his military service, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus. See Jandreau, supra. 

As such, the preponderance of the evidence is against service connection for a hypertension. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. As there is no indication in the evidence that the hypertension is related to service, there is no duty to provide the Veteran with a VA examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

	C. Respiratory Disorder

The Veteran also contends that he has a respiratory disorder that is related to his military service.

A December 17, 1968 service treatment record documented a diagnosis of bronchitis.

A post-service private treatment record also noted a diagnosis of acute bronchitis in January 1990. Furthermore, an October 2009 VA treatment record suggested the possibility of a chronic cough secondary to the Veteran's allergies.

At the October 2014 hearing, the Veteran testified that he had a sinus problem in the late 1980's or early 1990's. See October 2014 Board Hearing Testimony p. 30.  However, he could not state whether the symptoms were the same as those he experienced during service.  

Although the Veteran may experience sinus symptoms and a cough, the evidence shows no current respiratory disorder. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability). A current disability is one shown at some time during the period beginning proximate to the date of claim. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). In this case there is no evidence of a diagnosis, aside from an acute episode of bronchitis in January 1990, related to the respiratory system for many years prior to the current claim. During service, there was one incident of bronchitis, but the Veteran's lungs and chest were found to be normal prior to separation. See February 1973 Separation Examination. Furthermore, post-service treatment records do not contain any confirmed diagnosis of a respiratory disorder, and attribute the Veteran's reports of a cough to his allergies. In the absence of proof of a present respiratory disability there can be no valid claim.

Although the Veteran is competent to report observable complaints such as a cough, he is not competent to provide a diagnosis to account for such complaints. Rather this question requires medical expertise due to the complex nature of the respiratory system. Jandreau, supra.

As such, the preponderance of the evidence is against service connection for a respiratory disorder. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal concerning the issue of entitlement to service connection for a skin disability is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent the appeal is granted.

As new and material evidence has not been received, the claim of entitlement to service connection for hepatitis is not reopened, and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for a right toe disability is not reopened, and the appeal is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


